85 F.3d 635
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Howard William FLOWERS, Plaintiff-Appellant,v.Chase RIVELAND;  Daniel Assink, Defendants-Appellees.
No. 95-36073.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.
MEMORANDUM**
Howard William Flowers, a Washington state prisoner, appeals pro se the district court's summary judgment in favor of state prison officials in his 42 U.S.C. § 1983 action alleging that his due process rights were violated when he was involuntarily reclassified as a mentally ill offender and transferred from the Washington State Penitentiary to the Mental Health Program at McNeil Island Correctional Center.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate the district court's summary judgment because the district court failed to advise Flowers of the requirements of Fed.R.Civ.P. 56, the summary judgment rule.  See Arreola v. Mangaong, 65 F.3d 801, 802 (9th Cir.1995);  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).   On remand, the district court shall advise Flowers accordingly.
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3